Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Dao US 20140285022” in view of “Kazui US 20200297325”. 
	As to claim 1, Dao teaches “A method ([0003]) comprising: initiating a processor (Figure 14, #905) operative to perform a function within a battery-operated device ([0013] teaches “A power output switch may be controlled by a computing device … A signal may be sent to the computing device in the event that an AC power supply sensor registers a toss or significant drop in incoming AC power”; [0094]); receiving an indication of a connection of an external power supply ([0013] teaches “The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power. Output power may be delivered by the battery pack”); determining a first output current of a battery ([0068] teaches “The computing device 52 can measure … current for the entire battery pack and output the data … measuring the amount of current that flows in or out of the battery pack”); generating an error indicator in response to the first output current of the battery ([0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including … high current condition, low current condition … configured to discontinue power draw from a battery unit in the event of a low voltage condition”; [0071]); and displaying a user prompt indicative of an improper power supply in response to the error indicator ([0079] teaches “The computing device can generate and output an error message to the display … the computing device can inform a user of physical locations of faults in the monitoring modules or battery pack”).”		
	Dao does not explicitly teach “output current of the battery being indicative of a discharging battery”.
	Kazui teaches “generating an error indicator in response to the first output current of the battery being indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response to the first output current of the battery being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).

As to claim 3, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the external power supply is operative to provide an insufficient power level to the battery-operated device ([0013] teaches “A signal may be sent to the computing device in the event that an AC power supply sensor registers a toss or significant drop in incoming AC power. The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power”; [0067] teaches “if the AC power input drops below the desired level, the computing device may switch to battery power”).” 

As to claim 4, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the second output current is indicative of a charging battery ([0029] teaches “charging said first and second lithium batteries”; [0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including … high current condition, low current condition … configured to shut off battery charging”), generating a faulty power supply indicator in response to the first output current and the second output current ([0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including … high current condition, low current condition … An uninterrupted power supply system, as described herein, may be configured to shut off battery charging when the computing device detects a high voltage condition on a battery or battery unit”; [0023]; i.e., Dao’s system has at least 2 batteries and can produce first and second output current, and the system can generate signals in the events of faulty conditions), and displaying a faulty power supply warning in response to the faulty power supply indicator ([0079] teaches “The computing device can generate and output an error message to the display”).”


as discussed in Claim 1.
	Dao teaches “the processor is further operative to perform a standby function within the battery-operated device in response to the error indicator ([0096] teaches “The connection fault detector 925 can signal the presence of a connection between a battery unit 195 … detects the connection and outputs a signal to the CPU 905 which will display a warning indicating this connection on the display device 115”; [0011] teaches “lithium battery may be maintained in a stand-by condition”; i.e., the processor is in a standby function so it can output a warning signal in response to an error occurrence, and maintain a battery in standby condition; [0108]).”

As to claim 6, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the user prompt is displayed via a light emitting diode ([0123] teaches “powering the output device (e.g., a light emitting diode or LED) to emit light. In this manner, the output device can indicate to a user of the battery unit balancing system”).”

As to claim 7, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
[0121] teaches “the battery units can be lithium ion cells”; [0005]).”

As to claim 8, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “shutting down the battery-operated device in response to the error indicator ([0022] teaches “A power control system may shut-down the battery pack if a discharge level of 80% or more is reached, for example, in an effort to protect the system and prevent damage to the battery pack”; [0062]).”

As to claim 9, Dao teaches “A battery-operated device ([0003]) comprising: a 
battery having a battery current output ([0068] teaches “The computing device 52 can measure … current for the entire battery pack and output the data … measuring the amount of current that flows in or out of the battery pack”); a power supply for receiving an external voltage and an external current from an external power supply and for generating a control signal in response to receiving the external voltage ([0009] teaches “In the event that there is an interruption in the AC power supply, a power output switch is automatically activated by a power control system to draw power from a lithium battery unit.”; [0013] teaches “ A signal may be sent to the computing device in the event that an AC power supply sensor registers a toss or significant drop in incoming AC power. The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power. Output power may be delivered by the battery pack”); a processor (Figure 14, #905) operative to determine a first polarity of the battery current output at a first time in response to the control signal, to generate an error indicator in response to the first polarity ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; [0068]; i.e., the current will flow from one terminal to another terminal when the battery unit is connected correctly to the terminals but the current will not flow when the battery unit is connected incorrectly. Thus, the processor can determine the polarity of the battery current output; [0023] teaches “configured … to send a signal … may be sent when an error… is detected … in the event of any out of limit condition detected including … high current condition, low current condition”); and a display operative to display a user warning indicative of an improper power supply in response to the error indicator ([0079] teaches “The computing device can generate and output an error message to the display … the computing device can inform a user of physical locations of faults in the monitoring modules or battery pack”).”		
	Dao does not explicitly teach “to generate an error indicator in response to being indicative of a discharging battery”.
[0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response to the first polarity being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).

As to claim 10, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the error indicator is generated in response to an average battery current output determined in response to the first polarity and a second polarity at a second time ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; [0068]; i.e., the processor can determine the first at a first time and the second polarity of the battery at a second time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals; [0023] teaches “configured … to send a signal … may be sent when an error… is detected … in the event of any out of limit condition detected including … high current condition, low current condition”; [0011] teaches “to ensure an output … per battery on average”; i.e., Dao’s system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law).”
	Dao does not explicitly teach “indicative of a discharging battery”.
	Kazui teaches “the error indicator is generated in response being indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response in response to a first polarity and a second polarity at a second time being indicative of a discharging battery so that fault related 

As to claim 11, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “a user interface for providing an audible alert in response to the error indicator ([0023] teaches “send a signal via the data transmission system to an external device. For example, a phone call … or any other suitable signal ... may be sent when an error, limit value or emergency level value is detected”; [0098]; “interface 700”, [0091], Figure 13).”

As to claim 12, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the battery is a lithium ion battery ([0121] teaches “the battery units can be lithium ion cells”; [0005]).”

As to claim 13, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
0106] teaches “The connection fault detection system includes an optocoupler 1205 with a light emitting diode 1210”, Figure 17; [0123]).”

As to claim 16, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the processor (Figure 14, #905) is further operative to enter a standby mode in response to the first polarity of the battery current output and the control signal ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; [0011] teaches “lithium battery may be maintained in a stand-by condition”; i.e., The processor can determine the first polarity of the battery current output as the current will flow from one terminal to another terminal when the battery unit is connected correctly to the terminals; [0013] teaches “The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power”).”

As to claim 17, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
[0098]) is further operative to enter a shutdown mode in response to the first polarity of the battery current output and the control signal ([0131] teaches “Current stops flowing … In turn, the first transistor 250 stops conducting and thus shuts off the current source 115. In this manner, the discharging circuit 98 automatically deactivates”; [0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., The processor can determine the first polarity of the battery current output as the current will flow from one terminal to another terminal when the battery unit is correctly connected to the terminals).”

	Claims 2, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Dao US 20140285022” in view of “Kazui US 20200297325”, in further view of “Kawai US 20160187429”. 
As to claim 2, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 1.
	Dao does not explicitly teach “the first output current of the battery, indicative of the discharging battery”.
	Kazui teaches “the first output current of the battery, indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response to the first output current of the battery being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).
	The combination of Dao and Kazui does not explicitly teach “the first output current of the battery has a negative value”.
	Kawai teaches “the first output current of the battery has a negative value indicative of the discharging battery ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; [0195]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Kawai,
indicating a discharging battery when a first output current of the battery has a negative value so that a target power parameter of a secondary battery can be predicted with a higher accuracy (Kawai, [0008]).

As to claim 15, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
	Dao does not explicitly teach “the first output current of the battery, indicative of the discharging battery”.
	Kazui teaches “the first output current of the battery, indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response to the first output current of the battery being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).
	The combination of Dao and Kazui does not explicitly teach “the first output current of the battery has a negative value”.
	Kawai teaches “a negative polarity indicative of the battery supplying a power to the battery-operated device ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Kawai,
discharging and supplying a power out of a battery pack to a battery-operated device when a battery indicates a negative polarity so that a target power parameter of a secondary battery can be predicted with a higher accuracy (Kawai, [0008]).

	As to claim 19, Dao teaches “An apparatus for an improper external power supply in a rechargeable battery equipped device ([0009]; [0010]) comprising: a sensor operative to detect a connection of an external power supply and to generate a control signal in response to detecting the connection of the external power supply ([0013] teaches “an AC power supply sensor that is configured to monitor the incoming AC power. In the event that the AC power supply is interrupted … A power output switch may be controlled by a computing device … A signal may be sent to the computing device … Output power may be delivered by the battery pack”); a battery having a battery output current ([0003] “a battery balancing system may activate a discharging circuit that draws a constant discharging current from a battery unit”); a battery [0029] teaches “charging said first and second lithium batteries”; [0067] teaches “A battery unit balancing system 19 may comprise a charging circuit 70 that is configured to draw some power from the AC power input to charge the battery pack”); a processor to receive the control signal ([0086] teaches “the receiver 540 transmits the signal to the microprocessor 505”), to detect an average current polarity of the battery in response to the control signal ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., the processor can determine the current polarity as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals; [0011] teaches “to ensure an output … per battery on average” i.e., Dao’s system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law), and to generate an error signal in response to the average current polarity being indicative of a battery ([0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including … high current condition, low current condition … configured to discontinue power draw from a battery unit in the event of a low voltage condition”; [0011]; [0123]); and a user interface for displaying an improper [0079] teaches “The computing device can generate and output an error message to the display … the computing device can inform a user of physical locations of faults in the monitoring modules or battery pack”; “interface 700”, [0091], Figure 13).”		
	Dao does not explicitly teach “the current being indicative of a discharging battery”.
	Kazui teaches “the current being indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
generating an error indicator in response to the current being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).
	The combination of Dao and Kazui does not explicitly teach “current polarity being negative indicative of a battery”.
[0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Kawai,
discharging and supplying a power out of a battery pack to a battery-operated device when a battery indicates a negative polarity so that a target power parameter of a secondary battery can be predicted with a higher accuracy (Kawai, [0008]).

As to claim 20, the combination of Dao, Kazui and Kawai teaches the claimed 
limitations as discussed in Claim 19.
	Dao teaches “the processor (Figure 14, #905) is further operative to engage a standby mode for the rechargeable battery equipped device ([0011] teaches “lithium battery may be maintained in a stand-by condition”; [0096]; i.e., the processor is in a standby function so it can output a warning signal in response to an error occurrence) in response to the average current polarity ([0011] teaches “to ensure an output … per battery on average when the battery pack is required for back-up power” i.e., Dao’s system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law; [0123]).”
	Dao does not explicitly teach “the current being indicative of a discharging battery”. 
	Kazui teaches “the current being indicative of a discharging battery ([0042] teaches “The battery 18 is a built-in battery of the ultrasonic diagnostic apparatus 10A configured with a chargeable/dischargeable secondary battery … The fault related information is information indicating an abnormal state such as … information indicating that an excessive discharge current is flowing”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao in view of Kazui,
operating in a standby mode for the rechargeable battery equipped device in response to the average current polarity being indicative of a discharging battery so that fault related information of a discharging battery and indication of a connection of an external power supply will be given to a user (Kazui, [0012], [0013], [0018]).
	The combination of Dao and Kazui does not explicitly teach “the current polarity being negative”.
	Kawai teaches “the current polarity being negative indicative of a discharging battery ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Kawai,
operating in a standby mode for a rechargeable battery equipped device in response to an average current polarity being negative indicative of a discharging battery so that a target power parameter of a secondary battery can be predicted with a higher accuracy (Kawai, [0008]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Dao US 20140285022” in view of “Kazui US 20200297325”, in further view of “Lei US 20160241027”.
As to claim 14, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
 	Dao teaches “the processor (Figure 14, #905) is further operative to determine a second polarity at a second time ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., the processor can determine the first at a first time and the second polarity of the battery at a second time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals) and to generate a faulty power supply indicator in response to the first polarity and the second polarity ([0023] teaches “An uninterrupted power supply system … configured … to send a signal … may be sent when an error… is detected … in the event of any out of limit condition detected”; [0079]; [0123], i.e., Dao’s system can generate an error message, and thus will be able to generate a faulty power supply indicator for the first polarity and the second polarity respectively), the display being further operative to display a faulty power supply user warning in response to the faulty power supply indicator ([0079] teaches “The computing device can generate and output an error message to the display … the computing device can inform a user of physical locations of faults in the monitoring modules or battery pack”).”
	The combination of Dao and Kazui does not explicitly teach “the first polarity being opposite of the second polarity”.
	Lei teaches “the first polarity being opposite of the second polarity ([0112] teaches “the first polarity detection signal is opposite to the second polarity detection signal”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Lei,
generating a faulty power supply indicator when the first polarity being opposite of the second polarity so that a polarity of an external power source can be accurately .

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Dao US 20140285022” in view of “Kazui US 20200297325”, in further view of “Morsillo US 20170059660”.
As to claim 18, the combination of Dao and Kazui teaches the claimed limitations 
as discussed in Claim 9.
 	Dao teaches “the first polarity is determined in response to an average current or a battery device ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., the processor can determine the first at a first time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals; [0011] teaches “to ensure an output … per battery on average” i.e., Dao’s system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law).”
	The combination of Dao and Kazui does not explicitly teach “a battery fuel gauge device”.
[0051] teaches “The battery diagnostic device 220 … can include the battery 222, a battery gauge 520 … measuring currents”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dao and Kazui in view of Morsillo, determining the first polarity in response to an average current register or a battery fuel gauge device so that a charge state of a battery can be accurately determined and indicated (Morsillo, [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Zwirn US 20150123782” teaches “In an example implementation, a system includes a control module, one or more electric circuits, each electric circuit including a resistor and one or more notification devices in parallel, and a supervisor module electrically coupled to the control module and the electric circuits. The supervisor module is also configured to determine, based on electric power returning from each electric circuit, an operational state of each respective electric circuit, and receive, from the control module, a trigger signal indicative of an alarm event. The supervisor module is also configured to, responsive to receiving the trigger signal, apply, to at least one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863